Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1 - 13) in the reply filed on 12/15/2020 is acknowledged.
Claims 14 - 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the exclusion of at least two bars, at least two clamps and at least two pins must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites that the fixation device does not include or excludes at least two pins but then further recites the pins relative to an absorption material.  It is unclear if the pins are positively recited or not and in addition it is unclear if the absorption material is the same as that in claim 1 or different.  For purposes of examination the pins are assumed to not be positively recited while the absorption material is assumed to be the same as the first. 
It is also unclear what structure claim 13 is referring to.  A review of the specification shows two different types of external fixators (Figs. 1b and 1C).  Each embodiment of the devices comprises at least two bars, at least two clamps and at least two pins (please see remarked Fig. below).  Therefore it is unclear what the external fixation device is comprised of and how it can exclude the above mentioned components. 

    PNG
    media_image1.png
    556
    1187
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2014/0058389 A1) in view of Disegi et al. (US 2014/0275959 A1) and further in view of .

Regarding claim 1, Singh discloses an external fixation device (Abstract, Fig. 1) comprising: 
at least an insert for inserting into a tissue such as a bone (paragraph [0055], ref. 940, Fig. 1), and 
a fastening assembly (the fastening assembly may be the connecting components, such those that connect the wires 980, pins 940 and struts 300 to the rings 200, such as pin retaining device 920, wire retaining device 960 and bone transport assemblies 150), 
wherein the insert is fastened to the fastening assembly (the insert 940 is fastened to the fastening assembly via ref. 920), 
wherein the fastening assembly comprises at least a RF heat source member (any component of the fasteneing assembly, such as the rings, struts, or retaining devices may be an RF heat source member since they are all fully capable of being heated in the presence of RF fields). 

Singh is silent regarding the limitation wherein at least a part of the member's surface is covered with an absorption material to reduce transferring or dissipating of RF induced heat from the member to the insert directly or indirectly and wherein the absorption material has an electric conductivity greater than 10-4 S/m.  

Disegi et al. teaches an external fixation system with radio frequency shielding (Abstract) comprising a fastening assembly (clamps refs. 40, 42 and support rods ref. 38 as shown in Fig. 1) with at least a RF heat source member (both the clamps and rods may be considered a heat source member) and an absorption material covering at least part of the member to reduce transferring or dissipating of RF induced heat from the member to an insert (ref. 34) directly or indirectly (paragraphs [0030 - 36 disclose an absorption material ref. 84 that is wrapped around a portion of the insert and covers at least part of the clamp configured to hold the insert, thus reducing transferring or dissipation of heat).  Disegi teaches that by using the absorption material the inserts do not increase in temperature in a significant way (paragraph [0034]).  Disegi further teaches that absorption material can be applied to any suitable alternative bone anchor or other types of implant assemblies (paragraph [0037]) and that the absorption material can be configured as, or included in, a paint, a polymer, a ceramic, and a composite (paragraph [0037]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the external fixation device of Singh to include the absorption material on at least a part of the members 

Sing in view of Disegi discloses the external fixation device as modified above, but is silent regarding the limitation that the absorption material has an electric conductivity greater than 10-4 S/m.  

Bulkes et al. teaches an absorption material which serves to dissipate or quench RF energy of a medical device (the electrically conductive layer, paragraph [0030]).  Bulkes teaches that the material should have an electric conductivity in the range of 10-2  to 104 S/m (paragraph [0089]).  Bulkes teaches that the range of conductivity is beneficial for the material to function as an RF energy dissipation material (paragraph [0089]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absoption material of Disegi to have an electric conductivity in the range of of 10-2 to 104 S/m, as taught by Bulkes, for the pruose of effectively dissipating RF energy.  Please note the range taught is greater than 10-4 S/m

Regarding claim 2, Singh in view of Disegi and further in view of Bulkes teaches the external fixation device according to Claim 1, wherein the insert is a pin, a through wire, a screw such as a Schanz screw, or any combination thereof (Singh, paragraph [0055] discloses a bone-pin).  



Regarding claim 4, Singh in view of Disegi and further in view of Bulkes the external fixation device according to Claim 1, wherein the absorption material is in the form of a film, a layer, a cushion, a coating, and a seal tape (Disegi teaches that the absorption material may be configured as, or included in, a paint, a polymer, a ceramic, and a composite, paragraph [0037]).  

Regarding claim 5, Singh in view of Disegi and further in view of Bulkes the external fixation device according to Claim 1, wherein the absorption material is an intermediate layer or an interfacial film between the RF heat source member and other component(s) of the fastening assembly that would directly contact the RF heat source member in the absence of the layer or film (Disegi teaches that the absorption material may be applied to a variety of components, for example a retaining device/clamp 960 and a bone pin or wire 980 of Singh).

Regarding claim 6, Singh in view of Disegi and further in view of Bulkes the external fixation device according to Claim 1, wherein the absorption material is an intermediate layer or an interfacial film between the insert and the RF heat source member that would directly contact the insert in the absence of the layer or film (Disegi teaches this configuration, please see Fig. 2B of Disegi.  In addition Disegi teaches that the absorption material may be used with a variety of components).  

Regarding claim 7, Singh in view of Disegi and further in view of Bulkes the external fixation device according to Claim 1, wherein the absorption material is an intermediate layer or an interfacial film between the insert and a component other than the RF heat source member in the fastening assembly that would directly contact the insert in the absence of the layer or film (Disegi teaches wrapping the absorption material around an insert.  Thus if the RF heat source member is taken to be a ring 200, then the absorption material would be between the insert 940 and a retaining device/clamp 920).  

Regarding claim 8, Singh in view of Disegi and further in view of Bulkes the external fixation device according to Claim 1, wherein the absorption material has an electric conductivity lower than 103 S/m (Bulkes, paragraph [0089]).  


10-4 S/m, 10-3 S/m, 10-2 S/m, 10-1 S/m, 100 S/m, 101 S/m and 102 S/m; and Y is selected from 10-3 S/m, 10-2 S/m, 10-1 S/m, 100 S/m, 101 S/m, 102 S/m and 103 S/m (Bulkes, paragraph [0089]).  

Regarding claim 10, Singh in view of Disegi and further in view of Bulkes the external fixation device according to Claim 1, wherein the absorption material has an electric conductivity lower than 103 S/m (Bulkes, paragraph [0089]), but does not disclose that the absorption material has a dielectric constant Er in the range of about 4-9 such as 5-9.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorption material such that it has a dielectric constant in the range of about 4-9 such as 5-9, since it is known that lower dielectric constants correspond to lower electrically insulators and thus would be advantageous for an absorption material and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 11, Singh in view of Disegi and further in view of Bulkes the  external fixation device according to Claim 1, wherein the absorption material has an electric conductivity lower than 100 S/m such as lower than 10-1 S/m (Bulkes, paragraph [0089]), but does not disclose that the absorption material has a dielectric constant Er in 

Regarding claim 12, Singh in view of Disegi and further in view of Bulkes the external fixation device according to Claim 1, wherein the absorption material has a thickness of not greater than 10 mm such as from 0.1-10 mm (Disegi, paragraph [0031]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for prior art used in the current rejection along with other related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817.  The examiner can normally be reached on M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESSA M MATTHEWS/Examiner, Art Unit 3773